Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is responsive to communication filed on 04/15/2021. Claims 1, 4-12, 15-21 and 24-30 have been examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 12, 16, 21, 25, 27, 29  are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US20180262321A1) hereinafter Yan in view of Wu et al. (US20150139071A1) hereinafter Wu further in view of Beili et al. (US20110261842A1) hereinafter Beili, and further in view of Coffman et al (US20180335903A1) hereinafter Coffman.

As per claim 1.  A method for synchronizing device clocks comprising:  (Yan, par0008 teaches embodiments herein provide a method, device, and system for synchronizing clocks of processors, capable of efficient accurate synchronization of clocks of processors of electronic devices).
discovering, over a network, (Yan, par0010-0012 teaches the method includes: establishing, at the first electronic device, a wireless communication clock synchronized with that at any peer electronic device in the network; generating, by the first electronic device, interruption signals synchronously with the any peer electronic device according to the wireless communication clock).
a plurality of devices within a media system; (Yan, par0199-0202 teaches as an example of networking the first electronic device, the second electronic device, and the third electronic device, each of the first electronic device, the second electronic device, and the third electronic device may be a smart sound device such as a microphone, a headset, etc. The electronic devices [a plurality of devices within] may form a piconet through BT technology. An electronic device in the piconet may transmit an audio stream [a media system] by running A2DP).
(Yan, par0254-0256 teaches referring to FIG. 6C, the BT devices may be connected to form the piconet according to BT technology such as A2DP. The microphone 1 serving as the master may include a starting time and an ending time of simultaneous playing of an audio stream in the notification of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously…… Upon receiving the notification of successful synchronization sent by the BT device 1 serving as the master, the microphone 2 serving as a slave device may include a starting time and an ending time of simultaneous playing of an audio stream in the response of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously).
          Yan does not explicitly discloses determining a primary clock device of the plurality of devices, the primary clock device having a primary clock; sending a clock synchronization request from the primary clock device to a secondary device of the plurality of devices; initiating a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device.
          Wu however discloses determining a primary clock device of the plurality of devices, the primary clock device having a primary clock; (Wu, par0042 teaches as shown in FIG. 3 a and FIG. 3 b, when a primary device has a clock source and is capable of providing clock information while a secondary device itself does not have a clock source and needs to acquire clock information from the primary device, the secondary device may send a clock information acquiring request and notify the primary device that the secondary device has a demand for acquiring time, so as to acquire the time. Specifically, the primary device may know, through a process of interaction with the secondary device, whether the secondary device needs clock information. The process may be dominated by the primary device. The primary device first initiates a capability query to the secondary device and then performs a corresponding response to a capability of the secondary device; then, the secondary device extends an information field definition corresponding to the capability of the secondary device, and sends a clock information acquiring request; and after receiving the clock information acquiring request from the secondary device, the primary device having a time source sends a time packet and transmits the time packet to the secondary device).
sending a clock synchronization request from the primary clock device to a secondary device of the plurality of devices, (Wu, par0043 teaches the primary device may send a clock information acquiring request in the form of a time query packet to the secondary device).
initiating a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device. (Wu, par0054-0055 teaches When a primary device has a clock source and a secondary device itself does not have a clock source, clock information may be transmitted by using a separate line; and when the secondary device itself does not have the clock source, the secondary device may send a clock information acquiring request to the primary device and notify the primary device that the secondary device has a clock demand. Specifically, the primary device may acquire, through a process of interaction with the secondary device, whether the secondary device needs clock information; further, the primary device sends clock source information to the secondary device; and optionally, the clock source information may include at least one of the following: PIN information, period information, information about whether a time packet is carried, clock source precision, a clock source state, and the like. After receiving the clock source information (the clock source state is available), the secondary device may synchronize a local clock according to the clock source information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a primary clock device of the plurality of devices, the primary clock device having a primary clock; sending a clock synchronization request from the primary clock device to a secondary device of the plurality of devices; initiating a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device, as taught by Wu in the method of Yan, so in a communication process, a mobile communications system generally needs to perform clock synchronization, see Wu par0003.
          Yan and Wu do not explicitly disclose based on a rule implemented by each of the plurality of devices, wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on.
 based on a rule implemented by each of the plurality of devices, wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on. (Beili, par0035 teaches in step 456, clock monitor circuit 28 selects a Primary input clock from the set of derived clocks. Clock monitor circuit 28 may use any well-known criteria to select the Primary clock from the set of derived clock signals. For example, initially, clock monitor circuit 28 may select the Primary clock [selection of the primary clock device based on] from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having [rule implemented by each of the plurality of devices] the lowest Bit Error Rate (BER).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose based on a rule implemented by each of the plurality of devices, wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on, as taught by Beili in the method of Yan and Wu, so Synchronous Ethernet transmit the clock over the physical layer providing highly accurate and stable timing information without introducing additional overhead, see Beili par0009.
          Yan, Wu and Beili do not explicitly disclose selection of the primary device based on a device power type.
         Coffman however discloses selection of the primary device based on a device power type. (Coffman, par1032 teaches each set of characteristics includes a "Power 
Source" characteristic, which identifies a power source of the device--for 
example, whether the respective device is operating on battery power or is 

example, the power source of the respective device can be a characteristic that 
is considered when selecting a primary device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of selection of the primary device based on a device power type, as taught by Coffman in the method of Yan, Wu and Beili, so managing media playback devices increase the effectiveness, efficiency, and user satisfaction with such devices, see Coffman par0099.

As per claim 5. Yan, Wu, Beili and Coffman disclose the method of claim 1.
          Yan further discloses wherein the clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock over a first time duration. (Yan, par0055-0057 teaches such that upon receiving the synchronization response, the first electronic device determines whether the second electronic device has completed processor clock synchronization within an interval {time duration} spanned by two consecutive interruption signals by determining whether the clock value in the synchronization request equals the clock value of the processor of the first electronic device as recorded by the first electronic device at generating the last interruption signal).

As per claim 7. Yan, Wu, Beili and Coffman disclose the method of claim 1.
          Yan further discloses further comprising: receiving, at the primary clock device, a confirmation that the secondary clock and the primary clock have entered a (Yan, par0062-0063 teaches when the second electronic device has completed processor clock synchronization within the interval spanned by two consecutive interruption signals, receiving, by the second electronic device, a notification of successful synchronization sent by the first electronic device, and sending a response of successful synchronization to the first electronic device).

As per claim 12.  A computer program product stored on a computer readable medium which includes a set of non-transitory computer readable instructions for synchronizing device clocks that when executed on one or more processors is arranged to: (Yan, par0388 teaches according to an embodiment herein, a computer-readable storage medium stores therein executable instructions [computer program product] for executing a method for synchronizing clocks of processors herein as shown in FIG. 4 and FIG. 7. The storage medium herein may be a non-transitory storage medium).
discover, over a network, (Yan, par0010-0012 teaches the method includes: establishing, at the first electronic device, a wireless communication clock synchronized with that at any peer electronic device in the network; generating, by the first electronic device, interruption signals synchronously with the any peer electronic device according to the wireless communication clock).
a plurality of devices within a media system; (Yan, par0199-0202 teaches as an example of networking the first electronic device, the second electronic device, and the third electronic device, each of the first electronic device, the second electronic device, and the third electronic device may be a smart sound device such as a microphone, a headset, etc. The electronic devices [a plurality of devices within] may form a piconet through BT technology. An electronic device in the piconet may transmit an audio stream [a media system] by running A2DP).
regardless of whether media content is being rendered by any of the plurality of devices; and, (Yan, par0254-0256 teaches referring to FIG. 6C, the BT devices may be connected to form the piconet according to BT technology such as A2DP. The microphone 1 serving as the master may include a starting time and an ending time of simultaneous playing of an audio stream in the notification of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously…… Upon receiving the notification of successful synchronization sent by the BT device 1 serving as the master, the microphone 2 serving as a slave device may include a starting time and an ending time of simultaneous playing of an audio stream in the response of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously).
          Yan does not explicitly discloses determine a primary clock device of the plurality of devices, the primary clock device having a primary clock; send a clock synchronization request from the primary clock device to a secondary device of the plurality of devices, initiate a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device.
          Wu however discloses determine a primary clock device of the plurality of devices, the primary clock device having a primary clock; (Wu, par0042 teaches as shown in FIG. 3 a and FIG. 3 b, when a primary device has a clock source and is capable of providing clock information while a secondary device itself does not have a clock source and needs to acquire clock information from the primary device, the secondary device may send a clock information acquiring request and notify the primary device that the secondary device has a demand for acquiring time, so as to acquire the time. Specifically, the primary device may know, through a process of interaction with the secondary device, whether the secondary device needs clock information. The process may be dominated by the primary device. The primary device first initiates a capability query to the secondary device and then performs a corresponding response to a capability of the secondary device; then, the secondary device extends an information field definition corresponding to the capability of the secondary device, and sends a clock information acquiring request; and after receiving the clock information acquiring request from the secondary device, the primary device having a time source sends a time packet and transmits the time packet to the secondary device).
send a clock synchronization request from the primary clock device to a secondary device of the plurality of devices, (Wu, par0043 teaches the primary device may send a clock information acquiring request in the form of a time query packet to the secondary device).
initiate a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device. (Wu, par0054-0055 teaches When a primary device has a clock source and a secondary device itself does not have a clock source, clock information may be transmitted by using a separate line; and when the secondary device itself does not have the clock source, the secondary device may send a clock information acquiring request to the primary device and notify the primary device that the secondary device has a clock demand. Specifically, the primary device may acquire, through a process of interaction with the secondary device, whether the secondary device needs clock information; further, the primary device sends clock source information to the secondary device; and optionally, the clock source information may include at least one of the following: PIN information, period information, information about whether a time packet is carried, clock source precision, a clock source state, and the like. After receiving the clock source information (the clock source state is available), the secondary device may synchronize a local clock according to the clock source information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine a primary clock device of the plurality of devices, the primary clock device having a primary clock; send a clock synchronization request from the primary clock device to a secondary device of the plurality of devices, initiate a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device, as taught by Wu in the computer program product of Yan, so in a communication process, a mobile communications system generally needs to perform clock synchronization, see Wu par0003.
 wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on.
          Beili however discloses on a rule implemented by each of the plurality of devices, wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on. (Beili, par0035 teaches in step 456, clock monitor circuit 28 selects a Primary input clock from the set of derived clocks. Clock monitor circuit 28 may use any well-known criteria to select the Primary clock from the set of derived clock signals. For example, initially, clock monitor circuit 28 may select the Primary clock [selection of the primary clock device based on] from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having [rule implemented by each of the plurality of devices] the lowest Bit Error Rate (BER).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of on a rule implemented by each of the plurality of devices, wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on, as taught by Beili in the computer program product of Yan and Wu, so Synchronous Ethernet transmit the clock over the physical layer providing highly accurate and stable timing information without introducing additional overhead, see Beili par0009.
          Yan, Wu and Beili do not explicitly disclose selection of the primary device based on a device power type.
         Coffman however discloses selection of the primary device based on a device power type. (Coffman, par1032 teaches each set of characteristics includes a "Power 

example, whether the respective device is operating on battery power or is 
plugged in (e.g., is operating on wall power or is otherwise charging).  For 
example, the power source of the respective device can be a characteristic that 
is considered when selecting a primary device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of selection of the primary device based on a device power type, as taught by Coffman in the computer program product of Yan, Wu and Beili, so managing media playback devices increase the effectiveness, efficiency, and user satisfaction with such devices, see Coffman par0099.

As per claim 16. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
          Yan further discloses wherein the clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device over a first time duration. (Yan, par0055-0057 teaches such that upon receiving the synchronization response, the first electronic device determines whether the second electronic device has completed processor clock synchronization within an interval {time duration} spanned by two consecutive interruption signals by determining whether the clock value in the synchronization request equals the clock value of the processor of the first electronic device as recorded by the first electronic device at generating the last interruption signal).

As per claim 21.  A system for synchronizing device clocks comprising:   (Yan, par0008 teaches embodiments herein provide a method, device, and system for synchronizing clocks of processors, capable of efficient accurate synchronization of clocks of processors of electronic devices).
a plurality of devices connected to a network, (Yan, par0010-0012 teaches the method includes: establishing, at the first electronic device, a wireless communication clock synchronized with that at any peer electronic device in the network; generating, by the first electronic device, interruption signals synchronously with the any peer electronic device according to the wireless communication clock).
the plurality of devices comprising: (Yan, par0199-0202 teaches as an example of networking the first electronic device, the second electronic device, and the third electronic device, each of the first electronic device, the second electronic device, and the third electronic device may be a smart sound device such as a microphone, a headset, etc. The electronic devices [a plurality of devices within] may form a piconet through BT technology. An electronic device in the piconet may transmit an audio stream by running A2DP).
regardless of whether media content is being rendered by any of the plurality of devices, (Yan, par0254-0256 teaches referring to FIG. 6C, the BT devices may be connected to form the piconet according to BT technology such as A2DP. The microphone 1 serving as the master may include a starting time and an ending time of simultaneous playing of an audio stream in the notification of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously…… Upon receiving the notification of successful synchronization sent by the BT device 1 serving as the master, the microphone 2 serving as a slave device may include a starting time and an ending time of simultaneous playing of an audio stream in the response of successful synchronization sent to the microphone 2 serving as a slave. Thus, the microphone 1 and the microphone 2 may start and end playing the audio stream simultaneously).
          Yan does not explicitly discloses a primary clock device having a primary clock; and, a secondary device having a secondary clock, the secondary device arranged to receive a clock synchronization request from the primary clock device; wherein the primary clock device and the secondary device are arranged to enter a clock synchronization sequence, wherein the clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device.
          Wu however discloses a primary clock device having a primary clock; (Wu, par0042 teaches as shown in FIG. 3 a and FIG. 3 b, when a primary device has a clock source and is capable of providing clock information while a secondary device itself does not have a clock source and needs to acquire clock information from the primary device, the secondary device may send a clock information acquiring request and notify the primary device that the secondary device has a demand for acquiring time, so as to acquire the time. Specifically, the primary device may know, through a process of interaction with the secondary device, whether the secondary device needs clock information. The process may be dominated by the primary device. The primary device first initiates a capability query to the secondary device and then performs a corresponding response to a capability of the secondary device; then, the secondary device extends an information field definition corresponding to the capability of the secondary device, and sends a clock information acquiring request; and after receiving the clock information acquiring request from the secondary device, the primary device having a time source sends a time packet and transmits the time packet to the secondary device).
and, a secondary device having a secondary clock, the secondary device arranged to receive a clock synchronization request from the primary clock device;  (Wu, par0043 teaches the primary device may be notified that the secondary device is capable of providing clock information. Specifically, the primary device may know, through an interaction process, whether the secondary device has a capability to provide clock information; and then after knowing that the secondary device has the time source, the primary device that does not have a time source may send a clock information acquiring request in the form of a time query packet to the secondary device).
wherein the primary clock device and the secondary device are arranged to enter a clock synchronization sequence, wherein the clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device. (Wu, par0054-0055 teaches when a primary device has a clock source and a secondary device itself does not have a clock source, clock information may be transmitted by using a separate line; and when the secondary device itself does not have the clock source, the secondary device may send a clock information acquiring request to the primary device and notify the primary device that the secondary device has a clock demand. Specifically, the primary device may acquire, through a process of interaction with the secondary device, whether the secondary device needs clock information; further, the primary device sends clock source information to the secondary device; and optionally, the clock source information may include at least one of the following: PIN information, period information, information about whether a time packet is carried, clock source precision, a clock source state, and the like. After receiving the clock source information (the clock source state is available), the secondary device may synchronize a local clock according to the clock source information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a primary clock device having a primary clock; and, a secondary device having a secondary clock, the secondary device arranged to receive a clock synchronization request from the primary clock device; wherein the primary clock device and the secondary device are arranged to enter a clock synchronization sequence, wherein the clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device, as taught by Wu in the system of Yan, so in a communication process, a mobile communications system generally needs to perform clock synchronization, see Wu par0003.
          Yan and Wu do not explicitly disclose the primary device selected from the plurality of devices based on a rule implemented by each of the plurality of devices; wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on.
 the primary device selected from the plurality of devices based on a rule implemented by each of the plurality of devices; wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on (Beili, par0035 teaches in step 456, clock monitor circuit 28 selects a Primary input clock from the set of derived clocks. Clock monitor circuit 28 may use any well-known criteria to select the Primary clock from the set of derived clock signals. For example, initially, clock monitor circuit 28 may select the Primary clock [selection of the primary clock device based on] from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having [rule implemented by each of the plurality of devices] the lowest Bit Error Rate (BER).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the primary device selected from the plurality of devices based on a rule implemented by each of the plurality of devices; wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on, as taught by Beili in the system of Yan and Wu, so Synchronous Ethernet transmit the clock over the physical layer providing highly accurate and stable timing information without introducing additional overhead, see Beili par0009.
          Yan, Wu and Beili do not explicitly disclose selection of the primary device based on a device power type.
         Coffman however discloses selection of the primary device based on a device power type. (Coffman, par1032 teaches each set of characteristics includes a "Power 
Source" characteristic, which identifies a power source of the device--for 

plugged in (e.g., is operating on wall power or is otherwise charging).  For 
example, the power source of the respective device can be a characteristic that 
is considered when selecting a primary device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of selection of the primary device based on a device power type, as taught by Coffman in the system of Yan, Wu and Beili, so managing media playback devices increase the effectiveness, efficiency, and user satisfaction with such devices, see Coffman par0099.

As per claim 25.  Yan, Wu, Beili and Coffman disclose the method of claim 1.
           Yan and Wu do not explicitly disclose wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: an upload speed, a download speed, a received signal strength indicator (RSSI) value, an operating physical rate, a packet error rate, or a packet loss rate.
          Beili however discloses wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: a packet error rate, or a packet loss rate. (Beili, par0033, 0035. Par0035 teaches initially, clock monitor circuit 28 may select the Primary clock from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having the lowest Bit Error Rate (BER) [a packet error rate, or a packet loss rate]. In step 458, the next best clock signal (based on one or more criteria) from the remaining clock signals is selected as the Secondary input clock signal. The same criteria [network reliability metric] of SNR margin and/or BER, or other criteria, may be used to initially select this Secondary clock signal. In step 460, once the Primary and Secondary clock signals are selected, clock monitor circuit 28 may monitor these selected clocks to ensure that the quality of these clock signals is above a defined threshold).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: an upload speed, a download speed, a received signal strength indicator (RSSI) value, an operating physical rate, a packet error rate, or a packet loss rate, as taught by Beili in the method of Yan and Wu, so Synchronous Ethernet transmit the clock over the physical layer providing highly accurate and stable timing information without introducing additional overhead, see Beili par0009.

As per claim 27. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
           Yan and Wu do not explicitly disclose wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: an upload speed, a download speed, a received signal strength indicator (RSSI) value, an operating physical rate, a packet error rate, or a packet loss rate.
 wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: a packet error rate, or a packet loss rate. (Beili, par0033, 0035. Par0035 teaches initially, clock monitor circuit 28 may select the Primary clock from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having the lowest Bit Error Rate (BER) [a packet error rate, or a packet loss rate]. In step 458, the next best clock signal (based on one or more criteria) from the remaining clock signals is selected as the Secondary input clock signal. The same criteria [network reliability metric] of SNR margin and/or BER, or other criteria, may be used to initially select this Secondary clock signal. In step 460, once the Primary and Secondary clock signals are selected, clock monitor circuit 28 may monitor these selected clocks to ensure that the quality of these clock signals is above a defined threshold).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: an upload speed, a download speed, a received signal strength indicator (RSSI) value, an operating physical rate, a packet error rate, or a packet loss rate, as taught by Beili in the computer program product of Yan and Wu, so Synchronous Ethernet transmit the clock over the physical layer providing highly accurate and stable timing information without introducing additional overhead, see Beili par0009.

As per claim 29.  Yan, Wu, Beili and Coffman disclose the system of claim 21.
           Yan and Wu do not explicitly disclose wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: an upload speed, a download speed, a received signal strength indicator (RSSI) value, an operating physical rate, a packet error rate, or a packet loss rate.
          Beili however discloses wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: a packet error rate, or a packet loss rate (Beili, par0033, 0035. Par0035 teaches initially, clock monitor circuit 28 may select the Primary clock from the modem 24 having the highest SNRM (Signal to Noise Ratio Margin) and/or from the modem having the lowest Bit Error Rate (BER) [a packet error rate, or a packet loss rate]. In step 458, the next best clock signal (based on one or more criteria) from the remaining clock signals is selected as the Secondary input clock signal. The same criteria [network reliability metric] of SNR margin and/or BER, or other criteria, may be used to initially select this Secondary clock signal. In step 460, once the Primary and Secondary clock signals are selected, clock monitor circuit 28 may monitor these selected clocks to ensure that the quality of these clock signals is above a defined threshold).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the rule implemented by each of the plurality of devices is based on the network reliability metric, wherein the network reliability metric may be at least one of: .

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, and further in view of Viitamaki et al. (US20040259542A1) hereinafter Viitamaki.

As per claim 4. Yan, Wu, Beili and Coffman disclose the method of claim 1.
          Yan does not explicitly discloses further comprising: initiating an initial clock synchronization sequence between the primary clock device and the secondary device, wherein the initial clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock; with the primary clock device and the secondary device, with the primary clock device, with the secondary device, the clock synchronization request from the primary clock device. 
          Wu however discloses further comprising: initiating an initial clock synchronization sequence between the primary clock device and the secondary device, wherein the initial clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock. (Wu, par0042 teaches as shown in FIG. 3 a and FIG. 3 b, when a primary device has a clock source and is capable of providing clock information while a secondary device itself does not have a clock source and needs to acquire clock information from the primary device, the secondary device may send a clock information acquiring request and notify the primary device that the secondary device has a demand for acquiring time, so as to acquire the time….After receiving the time packet from the primary device, the secondary device may synchronize local time for use in operation).
with the primary clock device and the secondary device, with the primary clock device, with the secondary device, (Wu, par0054 teaches when a primary device has a clock source and a secondary device itself does not have a clock source, clock information may be transmitted by using a separate line; and when the secondary device itself does not have the clock source, the secondary device may send a clock information acquiring request to the primary device and notify the primary device that the secondary device has a clock demand. Specifically, the primary device may acquire, through a process of interaction with the secondary device, whether the secondary device needs clock information; further, the primary device sends clock source information to the secondary device).
the clock synchronization request from the primary clock device (Wu, par0043 teaches the primary device may know, through an interaction process, whether the secondary device has a capability to provide clock information; and then after knowing that the secondary device has the time source, the primary device that does not have a time source may send a clock information acquiring request in the form of a time query packet to the secondary device, and the secondary device returns a time packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
          Yan, Wu, Beili and Coffman do not explicitly disclose entering, a power saving state; and, exiting, the power-saving state at a predetermined time interval; exiting, the power saving state upon receipt of.
.           Viitamaki however discloses entering, a power saving state; and, exiting, the power-saving state at a predetermined time interval; (Viitamaki, par0073 teaches FIG. 6 shows in a flow diagram an example how the power saving state of Bluetooth is chosen according to the invention on the basis of the state (60) of the user interface utilization. When the system detects that the user interface is not utilized, e.g. no user input is detected for a certain previously chosen period of time or a screen saver activates, the terminal's Bluetooth switches into a power saving state (66), whereby its sniff interval is increased (67) and its receiver is switched on only periodically (68). When the system again detects that that the user interface is utilized the Bluetooth switches into more active state (62) and its sniff interval is decreased (63) whereupon its receiver may be continuously switched on (64) or at least the interval of said `on`-periods is decreased).
 (Viitamaki, par0089 teaches When the activity of the Bluetooth is low or it is not actively used, the second (peripheral) device informs the first device with Bluetooth and the first device increases the sleep period for example by going from connected mode to sleep mode or by increasing the sniff interval (higher power save mode). Depending on the settings of the power saving the Bluetooth connection with the second device may go also to hold mode or park mode. On the other hand if second device detects an user input, for example as described above, this is noticed by the first device and the sleep period is increased (e.g. from sniff mode to connected mode or sniff interval is increased) or more lower power save mode is selected).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of entering, a power saving state; and, exiting, the power-saving state at a predetermined time interval; exiting, the power saving state upon receipt of, as taught by Viitamaki in the method of Yan, Wu, Beili and Coffman, so two common wireless technologies are WLAN and Bluetooth, WLAN is generally a wireless Ethernet, Bluetooth in an open specification, they both operate at the same free 2.4 GHz or 5.7 GHz band., see Viitamaki par0003.

As per claim 15. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
          Yan does not explicitly wherein the set of non-transitory readable instructions is further arranged to: initiate an initial clock synchronization sequence between the 
          Wu however discloses wherein the set of non-transitory readable instructions is further arranged to: initiate an initial clock synchronization sequence between the primary clock device and the secondary device, wherein the initial clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device. (Wu, par0042 teaches as shown in FIG. 3 a and FIG. 3 b, when a primary device has a clock source and is capable of providing clock information while a secondary device itself does not have a clock source and needs to acquire clock information from the primary device, the secondary device may send a clock information acquiring request and notify the primary device that the secondary device has a demand for acquiring time, so as to acquire the time….After receiving the time packet from the primary device, the secondary device may synchronize local time for use in operation).
with the primary clock device and the secondary device, with the primary clock device, with the secondary device, (Wu, par0054 teaches when a primary device has a clock source and a secondary device itself does not have a clock source, clock information may be transmitted by using a separate line; and when the secondary device itself does not have the clock source, the secondary device may send a clock information acquiring request to the primary device and notify the primary device that the secondary device has a clock demand. Specifically, the primary device may acquire, through a process of interaction with the secondary device, whether the secondary device needs clock information; further, the primary device sends clock source information to the secondary device).
the clock synchronization request from the primary clock device (Wu, par0043 teaches the primary device may know, through an interaction process, whether the secondary device has a capability to provide clock information; and then after knowing that the secondary device has the time source, the primary device that does not have a time source may send a clock information acquiring request in the form of a time query packet to the secondary device, and the secondary device returns a time packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the set of non-transitory readable instructions is further arranged to: initiate an initial clock synchronization sequence between the primary clock device and the secondary device, wherein the initial clock synchronization sequence is arranged to synchronize the secondary clock of the secondary device with the primary clock of the primary clock device; with the primary clock device and the secondary device, with the primary clock device, with the secondary device, the clock synchronization request from the primary clock device, as taught by Wu in the computer program product of Yan, so in a communication process, a mobile communications system generally needs to perform clock synchronization, see Wu par0003.

.           Viitamaki however discloses enter, a power saving state; exit, the power-saving state at a predetermined time interval; and, (Viitamaki, par0073 teaches FIG. 6 shows in a flow diagram an example how the power saving state of Bluetooth is chosen according to the invention on the basis of the state (60) of the user interface utilization. When the system detects that the user interface is not utilized, e.g. no user input is detected for a certain previously chosen period of time or a screen saver activates, the terminal's Bluetooth switches into a power saving state (66), whereby its sniff interval is increased (67) and its receiver is switched on only periodically (68). When the system again detects that that the user interface is utilized the Bluetooth switches into more active state (62) and its sniff interval is decreased (63) whereupon its receiver may be continuously switched on (64) or at least the interval of said `on`-periods is decreased).
exit, the power saving state upon receipt of. (Viitamaki, par0089 teaches When the activity of the Bluetooth is low or it is not actively used, the second (peripheral) device informs the first device with Bluetooth and the first device increases the sleep period for example by going from connected mode to sleep mode or by increasing the sniff interval (higher power save mode). Depending on the settings of the power saving the Bluetooth connection with the second device may go also to hold mode or park mode. On the other hand if second device detects an user input, for example as described above, this is noticed by the first device and the sleep period is increased (e.g. from sniff mode to connected mode or sniff interval is increased) or more lower power save mode is selected).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of enter, a power saving state; exit, the power-saving state at a predetermined time interval; and, exit, the power saving state upon receipt of  as taught by Viitamaki in the computer program product of Yan, Wu, Beili and Coffman, so two common wireless technologies are WLAN and Bluetooth, WLAN is generally a wireless Ethernet, Bluetooth in an open specification, they both operate at the same free 2.4 GHz or 5.7 GHz band., see Viitamaki par0003.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, and further in view of Fenwick et al. (US7873024B1) hereinafter Fenwick.

As per claim 8. Yan, Wu, Beili and Coffman disclose the method of claim 1.
          Yan, Wu, Beili and Coffman do not explicitly disclose further comprising: determining, at predefined time intervals, if the primary clock device is connected to the network.
           Fenwick however discloses further comprising: determining, at predefined time intervals, if the primary clock device is connected to the network. (Fenwick col5 ln63-col6 ln2 teaches according to one embodiment, the gateway system 110 for multiple clients 118 and 120 over the LAN 112 may include a clock synchronizer as an NTP compatible client to periodically [at predefined time intervals] synchronize the system clock of the gateway 110 with the NTP server 128. Such clock synchronization may be performed whenever the gateway 110 determines that there is such a need).
information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: determining, at predefined time intervals, if the primary clock device is connected to the network, as taught by Fenwick in the method of Yan, Wu, Beili and Coffman, so a primary NTP server may be maintained, for example, by a government entity such as the U.S. Navy, while access to the primary NTP server is regulated by secondary NTP servers maintained by universities and business enterprises for use by their students and employees, respectively, see Fenwick col5 ln63-col6 ln2.

As per claim 17. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
          Yan further wherein the set of non-transitory computer readable instructions are further arranged to: receive, at the primary clock device, a confirmation that the secondary clock and the primary clock have entered a synchronous state; and (Yan, par0062-0063 teaches when the second electronic device has completed processor clock synchronization within the interval spanned by two consecutive interruption signals, receiving, by the second electronic device, a notification of successful synchronization sent by the first electronic device, and sending a response of successful synchronization to the first electronic device).
          Yan, Wu, Beili and Coffman do not explicitly disclose determine, at predefined time intervals, if the primary clock device is connected to the network.
           Fenwick however discloses determine, at predefined time intervals, if the primary clock device is connected to the network. (Fenwick col5 ln63-col6 ln2 teaches according to one embodiment, the gateway system 110 for multiple clients 118 and 120 over the LAN 112 may include a clock synchronizer as an NTP compatible client to periodically [at predefined time intervals] synchronize the system clock of the gateway 110 with the NTP server 128. Such clock synchronization may be performed whenever the gateway 110 determines that there is such a need).
information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine, at predefined time intervals, if the primary clock device is connected to the network, as taught by Fenwick in the computer program product of Yan, Wu, Beili and Coffman, so a primary NTP server may be maintained, for example, by a government entity such as the U.S. Navy, while access to the primary NTP server is regulated by secondary NTP servers maintained by universities and business enterprises for use by their students and employees, respectively, see Fenwick col5 ln63-col6 ln2.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, further in view of Fenwick, and further in view of Olsen et al. (US20120263263A1) hereinafter Olsen.

As per claim 9. Yan, Wu, Beili, Coffman and Fenwick disclose the method of claim 8.
          Yan, Wu and Beili do not explicitly disclose wherein if the primary device is not connected to the network, the method further comprises: determining a new primary clock device from the plurality of devices, the new primary clock device connected to the network.
         Coffman however discloses wherein if the primary clock device is not connected to the network, the method further comprises: determining a new primary device from the plurality of devices, the new primary clock device connected to the network. (Coffman, par0914 teaches FIG. 29E depicts an exemplary scenario in which device 2910 has become the primary device and (e.g., because device 2912 is no longer available) and device 2914 is now the designated heir to device 2910, the primary device. For example, the scenario in FIG. 29E follows an event (e.g., during the scenario in FIG. 29D) in which device 2912 (e.g., the previous primary) is no longer available for playback during the media session on the set of devices. As shown, device 2910 (primary) connects to each of the remaining devices in the set (e.g., 2914 and 1216) and, for example, coordinates playback with each of these devices).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein if the primary device is not connected to the network, the method further 
          Yan, Wu, Beili, Coffman, and Fenwick do not explicitly disclose where each device of the plurality of devices shares a clock domain identifier.
           Olsen however discloses where each device of the plurality of devices shares a clock domain identifier. (Olsen, par0043 teaches each advertised media clock stream may include a clock domain identifier, such as a gPTP Grandmaster identifier (gm_id) or other grandmaster identifier that identifies a grandmaster clock on the network 140 in order to help determine if the streams are in the same clock domain, such as a gPTP domain defined in IEEE 802.1AS-2011. The clock domain identifier may identify a clock domain or media clock domain. The media clock domain may represent a logical group of devices that may share a common media clock. Advertised media clock streams may be in the same clock domain as Transmitter 2 if RTC 2 in Transmitter 2 shares the same grandmaster clock with which the RTC 150 used to generate the advertised media clock streams.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where each device of the plurality of devices shares a clock domain identifier, as taught by Olsen in the method of Yan, Wu, Beili, Coffman, and Fenwick, so media streams may be transmitted from a transmitter to a receiver, the media stream may encapsulate in isochronous packets, see Olsen par0005.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, and further in view of Olsen.

As per claim 10. Yan, Wu, Beili and Coffman disclose the method of claim 1.
          Yan, Wu, Beili and Coffman do not explicitly disclose wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media content to at least the primary clock device.
           Olsen however discloses wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media content to at least the primary clock device. (Olsen, Fig 1, par0022-0025 teaches each of the transmitters 110 may include a component that transmits one or more media streams 165 encapsulated in the time-stamped packets 142 and 144 to one or more receivers, such as the receiver 130 in FIG. 1. In the example illustrated in FIG. 1, Transmitter 1 transmits one of the media streams 165 (designated Media Stream 1) to the receiver 130, and Transmitter 2 transmits one of the media streams 165 (designated media stream 2) to the receiver 130. Transmitter 1 includes an application module 148 (designated Application Module 1), a real-time clock 150 (designated RTC 1), and a reference media clock generator 155. Transmitter 2 includes the application module 148 (designated application module 2), the real-time clock 150 (designated RTC 2), and a media clock recovery module 160. The receiver 130 may include a component that receives the time-stamped packets 142 and 144 from the transmitters 110. The receiver 130 may include the RTC 150 (designated RTC 3) and the media clock recovery module 160.The reference media clock generator 155 in Transmitter 1 includes a component that generates the media clock 120 in Transmitter 1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media content to at least the primary clock device, as taught by Olsen in the method of Yan, Wu, Beili and Coffman, so media streams may be transmitted from a transmitter to a receiver, the media stream may encapsulate in isochronous packets, see Olsen par0005.

As per claim 19. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
          Yan, Wu, Beili and Coffman do not explicitly disclose wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media content to at least the primary clock device.
           Olsen however discloses wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media (Olsen, Fig 1, par0022-0025 teaches each of the transmitters 110 may include a component that transmits one or more media streams 165 encapsulated in the time-stamped packets 142 and 144 to one or more receivers, such as the receiver 130 in FIG. 1. In the example illustrated in FIG. 1, Transmitter 1 transmits one of the media streams 165 (designated Media Stream 1) to the receiver 130, and Transmitter 2 transmits one of the media streams 165 (designated media stream 2) to the receiver 130. Transmitter 1 includes an application module 148 (designated Application Module 1), a real-time clock 150 (designated RTC 1), and a reference media clock generator 155. Transmitter 2 includes the application module 148 (designated application module 2), the real-time clock 150 (designated RTC 2), and a media clock recovery module 160. The receiver 130 may include a component that receives the time-stamped packets 142 and 144 from the transmitters 110. The receiver 130 may include the RTC 150 (designated RTC 3) and the media clock recovery module 160.The reference media clock generator 155 in Transmitter 1 includes a component that generates the media clock 120 in Transmitter 1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary clock device is different from a primary media distribution device of the plurality of devices, the primary media distribution device configured to receive the media content and distribute the media content to at least the primary clock device, as taught by Olsen in the computer program product of Yan, Wu, Beili and Coffman, so media streams may be transmitted from a transmitter to a receiver, the media stream may encapsulate in isochronous packets, see Olsen par0005.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, further in view of Olsen, and further in view of Bilstad et al. (US20180006798A1) hereinafter Bilstad.

As per claim 11. Yan, Wu, Beili, Coffman and Olsen disclose the method of claim 10.
          Yan, Wu, Beili, Coffman and Olsen do not explicitly disclose wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets to synchronized timestamp data corresponding to a synchronized clock domain.
          Bilstad however discloses wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets (Bilstad, par0164-0165 teaches in another example, the master device 101 may be a display and the slave device 102 a speaker and the master 101 plays video frames and the slave 102 synchronously plays corresponding audio for the video. In an example, media playout devices (not shown) at the master and/or slave devices 101 and 102 may use a clock or counter that has a timescale that is different to the timescale of clocks 110 and 111 respectively. In this case, the PTS and time according to clocks 110 and 111 may be converted to the timescale used by the media playout devices).
to synchronized timestamp data (Bilstad, par0175-0178 teaches at 402, the master device 301 generates a timestamp Mts indicating a time that the beacon was transmitted according to clock 310. This timestamp may be generated in a number of ways by the device 301…. The slave device 302 receives the synchronisation message. At 407, the synchronisation controller 313 analyses the message to determine the TSF value and the timestamp value. The synchronisation controller 313 searches its memory to find a stored TSF value (which was the TSF sent in the beacon at 401) that matches the TSF value in the received synchronisation message. At 408, when the matching TSF value has been found, the synchronisation controller 313 determines the difference in time (or time error) between the received timestamp Mts and the stored timestamp Sts associated with the matching stored TSF. At 409, the time on clock 311 is adjusted in accordance with the determined time difference so that clock 311 is synchronised with clock 310).
corresponding to a synchronized clock domain. (Bilstad, par0180-0186 teaches in the FIG. 1 example above, device 101 uses the time according to clock 110 as a time reference for playing media. Device 102 adjusts its clock 111 to be in sync with clock 110 so that the same time reference can be used as device 101 for playing media. Thus, devices 101 and 102 could be considered to be in the same time “domain”. Similarly, devices 301 and 302 of FIG. 3 can also be considered to be in the same time domain).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets to synchronized timestamp data corresponding to a synchronized clock domain, as taught by Bilstad in the method of Yan, Wu, Beili, Coffman and Olsen, so time synchronization in computer and communication systems is important for performing time-sensitive tasks including 

As per claim 20. Yan, Wu, Beili, Coffman and Olsen disclose the computer program product of claim 19.
          Yan, Wu, Beili, Coffman and Olsen do not explicitly disclose wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets to synchronized timestamp data corresponding to a synchronized clock domain.
          Bilstad however discloses wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets (Bilstad, par0164-0165 teaches in another example, the master device 101 may be a display and the slave device 102 a speaker and the master 101 plays video frames and the slave 102 synchronously plays corresponding audio for the video. In an example, media playout devices (not shown) at the master and/or slave devices 101 and 102 may use a clock or counter that has a timescale that is different to the timescale of clocks 110 and 111 respectively. In this case, the PTS and time according to clocks 110 and 111 may be converted to the timescale used by the media playout devices).
to synchronized timestamp data (Bilstad, par0175-0178 teaches at 402, the master device 301 generates a timestamp Mts indicating a time that the beacon was transmitted according to clock 310. This timestamp may be generated in a number of ways by the device 301…. The slave device 302 receives the synchronisation message. At 407, the synchronisation controller 313 analyses the message to determine the TSF value and the timestamp value. The synchronisation controller 313 searches its memory to find a stored TSF value (which was the TSF sent in the beacon at 401) that matches the TSF value in the received synchronisation message. At 408, when the matching TSF value has been found, the synchronisation controller 313 determines the difference in time (or time error) between the received timestamp Mts and the stored timestamp Sts associated with the matching stored TSF. At 409, the time on clock 311 is adjusted in accordance with the determined time difference so that clock 311 is synchronised with clock 310).
corresponding to a synchronized clock domain. (Bilstad, par0180-0186 teaches in the FIG. 1 example above, device 101 uses the time according to clock 110 as a time reference for playing media. Device 102 adjusts its clock 111 to be in sync with clock 110 so that the same time reference can be used as device 101 for playing media. Thus, devices 101 and 102 could be considered to be in the same time “domain”. Similarly, devices 301 and 302 of FIG. 3 can also be considered to be in the same time domain).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the media distribution device of the plurality of devices is arranged to convert local timestamp data for a plurality of media data packets to synchronized timestamp data corresponding to a synchronized clock domain, as taught by Bilstad in the computer program product of Yan, Wu, Beili, Coffman and Olsen, so time synchronisation in computer and communication systems is important for performing .

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu further in view of Beili, further in view of Coffman, further in view of Cankaya et al. (US20100172453A1) hereinafter Cankaya, and further in view of Olsen.

As per claim 18. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
          Yan, Wu, Beili and Coffman do not explicitly disclose wherein if the primary clock device is not connected to the network, the set of non-transitory computer readable instructions are further arranged to: determine a new primary clock device from the plurality of devices connected to the network.
           Cankaya however discloses wherein if the primary clock device is not connected to the network, the set of non-transitory computer readable instructions are further arranged to: determine a new primary clock device from the plurality of devices connected to the network, (Cankaya, par0010-0011 teaches the network node further includes a processor operable to determine when a switch-over from the primary clock system to the secondary clock system is needed and coupled to provide an instruction to the clock controller to perform the switch-over. In one embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary clock system [ primary clock device is not connected to the network]. In another embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary multi-segment pseudowire).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein if the primary clock device is not connected to the network, the method further comprises: determining a new primary clock device from the plurality of devices, the new primary clock device connected to the network, as taught by Cankaya in the computer program product of Yan, Wu, Beili and Coffman, so protection for the clock distribution network between the RNC and base station within the IP-based mobile backhaul network is typically achieved by providing both a primary master clock and a secondary master clock at the RNC, each of which is able to communicate with a slave clock on the base station, see Cankaya par0006.
          Yan, Wu, Beili, Coffman and Cankaya do not explicitly disclose where each device of the plurality of devices shares a clock domain identifier.
           Olsen however discloses where each device of the plurality of devices shares a clock domain identifier. (Olsen, par0043 teaches each advertised media clock stream may include a clock domain identifier, such as a gPTP Grandmaster identifier (gm_id) or other grandmaster identifier that identifies a grandmaster clock on the network 140 in order to help determine if the streams are in the same clock domain, such as a gPTP domain defined in IEEE 802.1AS-2011. The clock domain identifier may identify a clock domain or media clock domain. The media clock domain may represent a logical group of devices that may share a common media clock. Advertised media clock streams may be in the same clock domain as Transmitter 2 if RTC 2 in Transmitter 2 shares the same grandmaster clock with which the RTC 150 used to generate the advertised media clock streams.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where each device of the plurality of devices shares a clock domain identifier, as taught by Olsen in the computer program product of Yan, Wu, Beili, Coffman and Cankaya, so media streams may be transmitted from a transmitter to a receiver, the media stream may encapsulate in isochronous packets, see Olsen par0005.

As per claim 24. Yan, Wu, Beili and Coffman disclose the system of claim 21.
          Yan, Wu, Beili and Coffman do not explicitly disclose wherein if the primary clock device is no longer connected to the network, the system selects a new primary clock device from the plurality of devices connected to the network.
           Cankaya however discloses wherein if the primary clock device is no longer connected to the network, the system selects a new primary clock device from the plurality of devices connected to the network (Cankaya, par0010-0011 teaches the network node further includes a processor operable to determine when a switch-over from the primary clock system to the secondary clock system is needed and coupled to provide an instruction to the clock controller to perform the switch-over. In one embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary clock system [ primary clock device is not connected to the network]. In another embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary multi-segment pseudowire).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein if the primary clock device is no longer connected to the network, the system selects a new primary clock device from the plurality of devices connected to the network, as taught by Cankaya in the system of Yan, Wu, Beili and Coffman, so protection for the clock distribution network between the RNC and base station within the IP-based mobile backhaul network is typically achieved by providing both a primary master clock and a secondary master clock at the RNC, each of which is able to communicate with a slave clock on the base station, see Cankaya par0006.
          Yan, Wu, Beili, Coffman and Cankaya do not explicitly disclose where each device of the plurality of devices shares a clock domain identifier.
           Olsen however discloses where each device of the plurality of devices shares a clock domain identifier. (Olsen, par0043 teaches each advertised media clock stream may include a clock domain identifier, such as a gPTP Grandmaster identifier (gm_id) or other grandmaster identifier that identifies a grandmaster clock on the network 140 in order to help determine if the streams are in the same clock domain, such as a gPTP domain defined in IEEE 802.1AS-2011. The clock domain identifier may identify a clock domain or media clock domain. The media clock domain may represent a logical group of devices that may share a common media clock. Advertised media clock streams may be in the same clock domain as Transmitter 2 if RTC 2 in Transmitter 2 shares the same grandmaster clock with which the RTC 150 used to generate the advertised media clock streams.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where each device of the plurality of devices shares a clock domain identifier, as taught by Olsen in the system of Yan, Wu, Beili, Coffman and Cankaya, so media streams may be transmitted from a transmitter to a receiver, the media stream may encapsulate in isochronous packets, see Olsen par0005.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu, further in view of Beili, further in view of Coffman, and further in view of Chen et al. (US6560321B1) hereinafter Chen.

As per claim 6. Yan, Wu, Beili and Coffman disclose the method of claim 5.
          Yan further discloses wherein the first time duration is dynamic. (Yan, par0014 teaches sending, by the first electronic device to the any peer electronic device, a synchronization request including the clock value recorded by the first electronic device, to trigger adjusting, by the any peer electronic device according to a difference between the clock value recorded by the first electronic device and a clock value recorded by the any peer electronic device, a clock of a processor of the any peer electronic device to be synchronized with a clock of the processor of the first electronic device).
          Yan, Wu, Beili and Coffman do not explicitly disclose time duration is dynamic.
(Chen col12 ln14-22 teaches in this respect, the training sequence has a variable time duration that is dependent upon the channel characteristics ascertained during task 322. The variation of the training sequence time duration is “dynamic” in the sense that the preferred duration may be determined for each connection in response to the channel conditions rather than on the basis of predetermined and fixed parameters).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of time duration is dynamic, as taught by Chen in the method of Yan, Wu, Beili and Coffman, so the equalizer structure of modem system training sequence length is typically dictated by the answering device, which may communicate the length back to the calling device during the initialization period, see Chen col1 ln41-51.

Claims 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wu further in view of Beili, further in view of Coffman, further in view of Banerjee et al. (US20180020309A1) hereinafter Banerjee, and further in view of Tarr et al. (US20130307677A1) hereinafter Tarr.

As per claim 26.  Yan, Wu, Beili and Coffman disclose the method of claim 1.
           Yan, Wu, Beili and Coffman do not explicitly disclose wherein the primary clock device is also a primary health device and a primary media distribution device within the media system.
(Banerjee, Par0019, 0021 and 0025. Par0021 teaches all of the playback devices are clock synchronized. The audio data that gets distributed to the playback devices are time-stamped, and due to clock synchronization the audio is played synchronously at all playback devices. The manager of the zone is the master [primary] device, and its main functions are audio control and audio distribution. The remaining device(s) in the zone are referred to as slaves. The device which is responsible for the clock synchronization is called the clock master. The clock master is part of the same network as all the other speakers, but may or may not be part of the same zone. In some cases the clock master can be the same as the master device, but it need not be. Par0019 teaches this device which controls audio data distribution to the other active playback devices can be considered a master device, and the rest of the active devices (i.e., the rest of the playback devices that are being used to play content) can be considered to be slave devices. In addition to an audio stream, the master device also provides control data [primary health device] (e.g., via a control data stream) to at least some of the slave devices. The control data includes timing information which enables the slave devices to synchronize playback of the streamed audio content with the master device. In one example, the control data includes a “play at” time, which corresponds to a time when the playback devices are to begin playback of the streamed audio data. Devices joining the playback group after playback has started may also use the “play at” time to determine where in the stream to begin playback in order to sync up with the playback devices in the group. Par0025 teaches there may also be situations in which playback needs to be suspended after it has begun, for example in error recovery situations such as when a slave detects one of the following errors: buffering underflow, decode/parsing failures, clock sync failure, or similar networking failures. If connectivity and communication is possible between the group slave(s) and the group master, the group master will immediately suspend playback by the group slave(s). Mechanisms to recover from any such suspension include retrying playback (buffering and control stream only; typically used only for suspensions due to stream corruption issues) and retrying clock synchronization and playback. If connectivity and communication is not possible to a group slave, the group master will detect loss of communication without feedback and suspend group playback).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary clock device is also a primary health device and a primary media distribution device within the media system, as taught by Banerjee in the method of Yan, Wu, Beili and Coffman, so synchronization of audio playback devices allow audio data to be played by each device at the appropriate time, see Banerjee par0002
           Yan, Wu, Beili, Coffman and Banerjee do not explicitly disclose wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive.
         Tarr however discloses wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive. (Tarr, par0058 teaches the primary device 104 collects the response messages and maintains a count of the number of secondary devices that have responded. If the count is less than the number of secondary devices that are currently part of the system 100 (e.g., as indicated by the device information 206), then the primary device continues to repeatedly transmit a pending mode change command until the correct number of responses have been received (or until a predetermined time-out limit). The primary device 104 can be configured to wait for a predetermined delay after transmitting the pending mode change command 304 before checking the count to allow devices that are in an awake or light sleep state to respond).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive, as taught by Tarr in the method of Yan, Wu, Beili, Coffman and Banerjee, so with multiple communication modes that each use different respective communication channels in different bands, users are more likely to be able to find a mode in which interference is eliminated or reduced, see Tarr par0040.

As per claim 28. Yan, Wu, Beili and Coffman disclose the computer program product of claim 12.
            Yan, Wu, Beili and Coffman do not explicitly disclose wherein the primary clock device is also a primary health device and a primary media distribution device within the media system.
(Banerjee, Par0019, 0021 and 0025. Par0021 teaches all of the playback devices are clock synchronized. The audio data that gets distributed to the playback devices are time-stamped, and due to clock synchronization the audio is played synchronously at all playback devices. The manager of the zone is the master [primary] device, and its main functions are audio control and audio distribution. The remaining device(s) in the zone are referred to as slaves. The device which is responsible for the clock synchronization is called the clock master. The clock master is part of the same network as all the other speakers, but may or may not be part of the same zone. In some cases the clock master can be the same as the master device, but it need not be. Par0019 teaches this device which controls audio data distribution to the other active playback devices can be considered a master device, and the rest of the active devices (i.e., the rest of the playback devices that are being used to play content) can be considered to be slave devices. In addition to an audio stream, the master device also provides control data [primary health device] (e.g., via a control data stream) to at least some of the slave devices. The control data includes timing information which enables the slave devices to synchronize playback of the streamed audio content with the master device. In one example, the control data includes a “play at” time, which corresponds to a time when the playback devices are to begin playback of the streamed audio data. Devices joining the playback group after playback has started may also use the “play at” time to determine where in the stream to begin playback in order to sync up with the playback devices in the group. Par0025 teaches there may also be situations in which playback needs to be suspended after it has begun, for example in error recovery situations such as when a slave detects one of the following errors: buffering underflow, decode/parsing failures, clock sync failure, or similar networking failures. If connectivity and communication is possible between the group slave(s) and the group master, the group master will immediately suspend playback by the group slave(s). Mechanisms to recover from any such suspension include retrying playback (buffering and control stream only; typically used only for suspensions due to stream corruption issues) and retrying clock synchronization and playback. If connectivity and communication is not possible to a group slave, the group master will detect loss of communication without feedback and suspend group playback).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary clock device is also a primary health device and a primary media distribution device within the media system, as taught by Banerjee in the computer program product of Yan, Wu, Beili and Coffman, so synchronization of audio playback devices allow audio data to be played by each device at the appropriate time, see Banerjee par0002
           Yan, Wu, Beili, Coffman and Banerjee do not explicitly disclose wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive.
         Tarr however discloses wherein the primary device is configured to receive at least one acknowledgement from the secondary device of the plurality of devices (Tarr, par0058 teaches the primary device 104 collects the response messages and maintains a count of the number of secondary devices that have responded. If the count is less than the number of secondary devices that are currently part of the system 100 (e.g., as indicated by the device information 206), then the primary device continues to repeatedly transmit a pending mode change command until the correct number of responses have been received (or until a predetermined time-out limit). The primary device 104 can be configured to wait for a predetermined delay after transmitting the pending mode change command 304 before checking the count to allow devices that are in an awake or light sleep state to respond).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive, as taught by Tarr in the computer program product of Yan, Wu, Beili, Coffman and Banerjee, so with multiple communication modes that each use different respective communication channels in different bands, users are more likely to be able to find a mode in which interference is eliminated or reduced, see Tarr par0040.

As per claim 30.  Yan, Wu, Beili and Coffman disclose the system of claim 21.

          Banerjee however discloses wherein the primary clock device is also a primary health device and a primary media distribution device within the media system. (Banerjee, Par0019, 0021 and 0025. Par0021 teaches all of the playback devices are clock synchronized. The audio data that gets distributed to the playback devices are time-stamped, and due to clock synchronization the audio is played synchronously at all playback devices. The manager of the zone is the master [primary] device, and its main functions are audio control and audio distribution. The remaining device(s) in the zone are referred to as slaves. The device which is responsible for the clock synchronization is called the clock master. The clock master is part of the same network as all the other speakers, but may or may not be part of the same zone. In some cases the clock master can be the same as the master device, but it need not be. Par0019 teaches this device which controls audio data distribution to the other active playback devices can be considered a master device, and the rest of the active devices (i.e., the rest of the playback devices that are being used to play content) can be considered to be slave devices. In addition to an audio stream, the master device also provides control data [primary health device] (e.g., via a control data stream) to at least some of the slave devices. The control data includes timing information which enables the slave devices to synchronize playback of the streamed audio content with the master device. In one example, the control data includes a “play at” time, which corresponds to a time when the playback devices are to begin playback of the streamed audio data. Devices joining the playback group after playback has started may also use the “play at” time to determine where in the stream to begin playback in order to sync up with the playback devices in the group. Par0025 teaches there may also be situations in which playback needs to be suspended after it has begun, for example in error recovery situations such as when a slave detects one of the following errors: buffering underflow, decode/parsing failures, clock sync failure, or similar networking failures. If connectivity and communication is possible between the group slave(s) and the group master, the group master will immediately suspend playback by the group slave(s). Mechanisms to recover from any such suspension include retrying playback (buffering and control stream only; typically used only for suspensions due to stream corruption issues) and retrying clock synchronization and playback. If connectivity and communication is not possible to a group slave, the group master will detect loss of communication without feedback and suspend group playback).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary clock device is also a primary health device and a primary media distribution device within the system, as taught by Banerjee in the system of Yan, Wu, Beili and Coffman, so synchronization of audio playback devices allow audio data to be played by each device at the appropriate time, see Banerjee par0002.
           Yan, Wu, Beili, Coffman and Banerjee do not explicitly disclose wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive.
(Tarr, par0058 teaches the primary device 104 collects the response messages and maintains a count of the number of secondary devices that have responded. If the count is less than the number of secondary devices that are currently part of the system 100 (e.g., as indicated by the device information 206), then the primary device continues to repeatedly transmit a pending mode change command until the correct number of responses have been received (or until a predetermined time-out limit). The primary device 104 can be configured to wait for a predetermined delay after transmitting the pending mode change command 304 before checking the count to allow devices that are in an awake or light sleep state to respond).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: receiving, via the primary device, at least one acknowledgement from the secondary device of the plurality of devices indicating that the secondary device is responsive, as taught by Tarr in the system of Yan, Wu, Beili, Coffman and Banerjee, so with multiple communication modes that each use different respective communication channels in different bands, users are more likely to be able to find a mode in which interference is eliminated or reduced, see Tarr par0040.



Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Dickow et al. (US20160191584A1) – Related art in the area of a master media consumption device, configured to stream media content to a plurality of slave media consumption devices.
• Sun (US20200099734A1) – Related art in the area of a multi-device lip synchronization method and a device, to resolve a problem of how to implement lip synchronization when a plurality of devices synchronously play a video and audio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/M.M./Examiner, Art Unit 2442 


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442